Citation Nr: 0716742	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral foot 
disability.  

2.	Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability to include bipolar disorder and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1978 to November 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision that denied 
the benefits sought on appeal.      

In the decision below, the Board will review the veteran's 
petition to reopen his claims of service connection for 
bilateral foot and psychiatric disabilities.  The underlying 
claims of service connection for bilateral foot and 
psychiatric disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT
  
1.	In a February 1994 rating decision, the RO denied the 
veteran's petition to reopen his claim of service connection 
for a bilateral foot disability; the veteran was properly 
informed of the adverse decision and of his appellate rights; 
and he failed to appeal.   

2.	  The evidence added to the record since the last prior 
denial regarding the claim of service connection for a 
bilateral foot disability was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.
  
3.	The RO denied the veteran's claim of service connection 
for a psychiatric disability in an August 1998 rating 
decision; the veteran was properly informed of the adverse 
decision and of his appellate rights; and he failed to 
appeal.  

4.	  The evidence added to the record since the last prior 
denial regarding the veteran's claim of service connection 
for a psychiatric disability was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.	A February 1994 rating decision that denied the veteran's 
application to reopen a claim of service connection for a 
bilateral foot disability is final.  38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.200 (2006).   

2.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a bilateral foot 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).     

3.	An August 1998 rating decision that denied the veteran's 
claim to service connection for a psychiatric disability is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2006).   

4.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board has determined that the evidence supports a grant 
of his petition to reopen his claims of service connection.  
As such, any defect with respect to VA's duty to notify and 
assist under the VCAA is rendered moot.
 
II.  The Petition to Reopen Claims of Service Connection for 
a 
Bilateral Foot  Disability and Psychiatric Disability

The veteran first claimed service connection for a bilateral 
foot disability in May 1989.  The RO denied that claim in 
July 1989, and then denied the veteran's subsequent attempt 
to reopen the claim in a February 1994 rating decision.  The 
veteran did not appeal these decisions.  The decisions became 
final therefore.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2006).  

The veteran first claimed service connection for a 
psychiatric disability in May 1998.  The RO denied that claim 
in August 1998.  The veteran did not appeal that decision, 
which also became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2006).  

In January 2004, the veteran filed claims to reopen both of 
these service connection claims.  The RO denied these claims 
in a July 2004 rating decision, which the veteran appealed to 
the Board.  For the reasons set forth below, the Board 
determines that the claims should be reopened.        

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).   

In this matter, the veteran is attempting to reopen service 
connection claims.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  In addition, 
the usual effects of medical and surgical treatment in 
service, provided to ameliorate a pre-existing condition, 
will not be considered service connected unless the disorder 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

To address the merits of the underlying service connection 
claims here, the Board must first determine whether VA has 
obtained new and material evidence since the final decisions 
at issue.  Under VA law and regulations, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When a 
claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In deciding this matter, the Board must compare evidence of 
record at the time of the respective final decisions with the 
evidence obtained since then.  The Board will address the 
veteran's claims separately below.  

	Bilateral Foot Disability

The relevant evidence on file at the time of the February 
1994 rating decision that denied the petition to reopen the 
service connection claim consisted of the veteran's 
statements, service medical records, VA treatment records, 
and a July 1989 VA examination report.  In sum, this evidence 
detailed the veteran's in-service treatment for a bilateral 
foot disorder, and detailed the veteran's diagnosed foot 
disorders at or around the time of the rating decision - 
bilateral large plantar calluses and severe bilateral bony 
deformities of the feet and toes.  Based on this evidence, 
the RO denied the veteran's service connection claim for a 
bilateral foot disability.  The veteran did not appeal the 
RO's adverse decision and it became final; it is therefore 
not subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
February 1994 rating decision.  Since that decision, the 
evidence that has been added to the record includes 
additional statements from the veteran, a transcript from a 
Board hearing held in March 2007, private medical records, a 
medical opinion from a podiatrist, and additional VA 
treatment records.    

The aforementioned evidence is new evidence in the claims 
file.  It has been included in the claims file since the 
February 1994 final rating decision.  Moreover, the Board 
finds the medical opinion from the podiatrist to be material 
as well.  This May 2006 statement indicates that the 
veteran's foot disorders may have been aggravated during 
service.  This particular new evidence relates to the central 
unestablished fact necessary to substantiate the veteran's 
service connection claim for a bilateral foot disability- it 
pertains to the central issue of whether the veteran 
aggravated his foot problems during service, and whether the 
current foot disability relates to such in-service 
aggravation (as the veteran claims).  38 C.F.R. § 3.156(a).  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the claim to reopen the service connection claim 
for a bilateral foot disability is granted.  

	Psychiatric Disability

The relevant evidence at the time of the August 1998 rating 
decision that denied service connection for a psychiatric 
disability consisted of the veteran's statements, service 
medical records, VA treatment records, a November 1994 report 
by a VA social worker, and November 1993 and November 1997 VA 
hospital reports.  In sum, this evidence detailed the 
veteran's in-service hospitalization treatment for 
depression, and detailed the veteran's diagnosed psychiatric 
disorders at the time of the rating decision - bipolar 
disorder and substance abuse.  Based on this evidence, the RO 
denied the veteran's service connection claim for a 
psychiatric disorder (nervous condition to include bipolar 
disorder and depression).  Again, this decision became final.  
It is therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
August 1998 rating decision.  Since that decision, the 
evidence that has been added to the record includes 
additional statements from the veteran, the Board hearing 
transcript, private medical records, a medical opinion from 
the veteran's private physician, and additional VA treatment 
records.    

The aforementioned evidence is new in that it has not been 
previously considered. Moreover, the Board finds the private 
medical opinion to be material as well.  This May 2006 
statement indicates that the veteran's bipolar disorder 
relates to his military service.  This particular new 
evidence relates to the central unestablished fact necessary 
to substantiate the veteran's service connection claim for a 
psychiatric disorder - it pertains to the central issue of 
whether the veteran's current disorder relates to the 
treatment he received in service.  38 C.F.R. § 3.156(a).  See 
Hickson, supra.  

Accordingly, the claim to reopen the service connection claim 
for a psychiatric disability is granted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral foot disability is 
reopened.  

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability is 
reopened.  


REMAND

As noted, the Board finds it appropriate to reopen the 
veteran's service connection claims at issue in this 
decision.  Additional medical development is necessary here 
in order to ensure that VA's duty to assist has been 
satisfied.

In addition, it is noted that a voluminous amount of evidence 
has been associated with the claims folder that has not yet 
been reviewed by the RO.  This evidence was received at the 
RO prior to certification of the appeal.  38 C.F.R. § 19.31, 
19.37.  On remand all of this evidence should be reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of any 
current bilateral foot and psychiatric 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination 
reports should reflect that such 
reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  

2.  The examiner conducting the 
psychiatric examination should then 
advance an opinion as to the likelihood 
(likely, as likely as not, not likely) 
that any psychiatric disability (to 
include bipolar disorder or depression) 
is related to a disease or injury in 
service, to include treatment for 
psychiatric problems during active 
duty.  The examiner should provide a 
complete rationale for conclusions 
reached.   

3.  The examiner conducting the 
examination of the veteran's feet 
should advance an opinion as to whether 
such disability preexisted service and 
the rationale for this opinion.  If the 
disability is deemed to have preexisted 
service, an opinion should be advanced 
regarding whether the disability 
permanently worsened (beyond natural 
progression) during service.  The 
examiner should also address whether 
any inservice foot surgery caused a 
permanent worsening of the veteran's 
foot disability.  If the disability is 
deemed to not have preexisted service, 
an opinion should be provided as to 
whether it is at least as likely as not 
that the current condition is related 
to a disease or injury in service. 

4.  The RO should then readjudicate the 
issues on appeal, reviewing all 
evidence on file.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


